
	
		I
		111th CONGRESS
		1st Session
		H. R. 1153
		IN THE HOUSE OF REPRESENTATIVES
		
			February 24, 2009
			Ms. DeLauro (for
			 herself, Mr. McDermott,
			 Ms. Matsui,
			 Mr. Blumenauer,
			 Mr. Serrano,
			 Mr. Grijalva,
			 Mr. McGovern,
			 Ms. Norton,
			 Mr. Larson of Connecticut,
			 Mr. Markey of Massachusetts, and
			 Mr. Fattah) introduced the following
			 bill; which was referred to the Committee
			 on Education and Labor
		
		A BILL
		To amend the National and Community Service Act of 1990
		  to establish a Summer of Service State grant program, a Summer of Service
		  national direct grant program, and related national activities, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Summer of Service Act of
			 2009.
		2.Findings and
			 purposes
			(a)FindingsCongress finds the following:
				(1)Throughout the
			 United States, there are pressing unmet human, educational, environmental and
			 public safety needs.
				(2)Americans desire
			 to affirm common responsibilities and shared values, and join together in
			 positive experiences, that transcend race, religion, gender, age, disability,
			 region, income, and education.
				(3)Americans of all
			 ages can improve their communities and become better citizens through service
			 to their communities.
				(4)When youth
			 participate in service activities and see that they are able to improve the
			 lives of others, the youth feel better able to control their own lives in a
			 positive way, avoiding risky behaviors, strengthening their community
			 connections, and becoming more engaged in their own education.
				(5)When youth service
			 is tied to learning objectives, that service is shown to decrease alienation
			 and behavior problems, and increase knowledge of community needs, commitment to
			 an ethic of service, and understanding of politics and morality.
				(6)When service is
			 tied to what students are learning in school, the students make gains on
			 achievement tests, complete their homework more often, and increase their grade
			 point averages.
				(7)Students who engage
			 in service-learning improve their communication skills, increase their
			 awareness of career possibilities, have a deeper understanding of social and
			 economic issues that face the United States, and develop more positive
			 workplace attitudes, preparing them to take their places as future leaders of
			 the United States.
				(8)In a national
			 poll, more than 80 percent of parents said that their child would benefit from
			 an after school program that offered community service and 95 percent of teens
			 agreed that is important to volunteer time to community efforts.
				(b)PurposeThe
			 purposes of this Act are to—
				(1)offer youth the
			 chance to spend a summer in service to their communities as a rite of passage
			 before high school;
				(2)teach civic
			 participation skills to youth and help youth see themselves as resources and
			 leaders for their communities;
				(3)expand educational
			 opportunities and discourage summer slide by engaging youth in
			 summer service-learning opportunities;
				(4)encourage youth,
			 regardless of age, income, or disability, to engage in community
			 service;
				(5)provide tangible
			 benefits to the communities in which Summer of Service programs are performed;
			 and
				(6)enhance the
			 social-emotional development of youth of all backgrounds.
				3.Summer of service
			 programsTitle I of the
			 National and Community Service Act of 1990 (42 U.S.C. 12511 et seq.) is
			 amended—
			(1)by redesignating subtitles F, G, H, and I
			 as subtitles G, H, I, and J, respectively;
			(2)by redesignating
			 sections 160 through 166 as sections 159A through 159G, respectively;
			 and
			(3)by inserting after
			 subtitle E the following:
				
					FSummer of Service
				Programs
						161.DefinitionsIn this subtitle:
							(1)Educational
				awardThe term educational award means an award
				disbursed under section 162B(d) or 163B(d).
							(2)Eligible
				entityThe term eligible entity means a public or
				private nonprofit organization, an institution of higher education, a local
				educational agency, a public elementary school or public secondary school, or a
				consortium of 2 or more of the entities described in this paragraph.
							(3)Eligible
				youthThe term eligible youth means a youth who will
				be enrolled in the sixth, seventh, eighth, or ninth grade at the end of the
				summer for which the youth would participate in community service under this
				subtitle.
							ISummer of service
				State grant program
							162.Grants to
				States
								(a)Grants
									(1)In
				generalThe Chief Executive Officer shall award grants on a
				competitive basis to States, to enable the State Commissions—
										(A)to carry out
				State-level activities under subsection (d); and
										(B)to award subgrants
				on a competitive basis under section 162A to eligible entities to pay for the
				Federal share of the cost of carrying out community service projects.
										(2)Funds for
				educational awardsThe Chief Executive Officer shall decide
				whether funds appropriated to carry out this part and available for educational
				awards (referred to in this part as educational award funds)
				shall be—
										(A)included in the
				funds for such grants to States and subgrants to eligible entities; or
										(B)reserved by the
				Chief Executive Officer, deposited in the National Service Trust for
				educational awards, and disbursed according to paragraphs (1) and (3) of
				section 162B(d).
										(3)Periods of
				grantsThe Chief Executive Officer shall award the grants for
				periods of 3 years.
									(4)Amounts of
				grantsThe Chief Executive Officer shall award such a grant to a
				State for a program in a sum equal to—
										(A)the amount obtained
				by multiplying $500 and the number of youth who will participate in the program
				(to be used for program expenses);
										(B)unless the Chief
				Executive Officer decides to deposit funds for educational awards in the
				National Service Trust, as described in paragraph (2)(B), an additional amount
				equal to the amount described in subparagraph (A) (to be used for educational
				awards); and
										(C)an amount
				sufficient to provide for the reservation for State-level activities described
				in subsection (d).
										(b)State
				applicationTo be eligible to receive a grant under this section,
				a State shall submit an application to the Chief Executive Officer at such
				time, in such manner, and containing such information as the Chief Executive
				Officer may require, including information that—
									(1)designates the
				State Commission as the agency responsible for the administration and
				supervision of the community service program carried out under this part in the
				State;
									(2)describes how the
				State Commission will use funds received under this part, including funds
				reserved for State-level activities under subsection (d);
									(3)describes the
				procedures and criteria the State Commission will use for reviewing
				applications and awarding subgrants on a competitive basis under section 162A
				to eligible entities for projects, including how the State Commission will give
				priority to an entity that—
										(A)offers a quality
				plan for or has an established track record of carrying out the activities
				described in the entity’s application;
										(B)has a leadership
				position in the community from which the youth participating in the project
				described in the application will be drawn;
										(C)proposes a project
				that focuses on service by the participants during the transition year before
				high school;
										(D)plans to ensure
				that at least 50 percent of the participants are low-income eligible
				youth;
										(E)proposes a project
				that encourages or enables youth to continue participating in community service
				throughout the school year;
										(F)plans to involve
				the participants in the design and operation of the project, including
				involving the participants in conducting a needs-based assessment of community
				needs;
										(G)proposes a project
				that involves youth of different ages, races, sexes, ethnic groups, religions,
				disability categories, or economic backgrounds serving together; and
										(H)proposes a project
				that provides high quality service-learning experiences;
										(4)describes the
				steps the State Commission will take, including the provision of ongoing
				technical assistance described in subsection (d)(2) and training, to ensure
				that projects funded under section 162A will implement effective strategies;
				and
									(5)describes how the
				State Commission will evaluate the projects, which shall include, at a
				minimum—
										(A)a description of
				the objectives and benchmarks that will be used to evaluate the projects;
				and
										(B)a description of
				how the State Commission will disseminate the results of the evaluations, as
				described in subsection (d)(4)(C).
										(c)Applicant
				review
									(1)Selection
				criteriaThe Chief Executive Officer shall evaluate applications
				for grants under this section based on the quality, innovation, replicability,
				and sustainability of the State programs proposed by the applicants.
									(2)Review
				panelsThe Chief Executive Officer shall employ the review panels
				established under section 165A in reviewing the applications.
									(3)Notification of
				applicantsIf the Chief Executive Officer rejects an application
				submitted under this section, the Chief Executive Officer shall promptly notify
				the applicant of the reasons for the rejection of the application.
									(4)Resubmission and
				reconsiderationThe Chief Executive Officer shall provide an
				applicant notified of rejection with a reasonable opportunity to revise and
				resubmit the application. At the request of the applicant, the Chief Executive
				Officer shall provide technical assistance to the applicant as part of the
				resubmission process. The Chief Executive Officer shall promptly reconsider an
				application resubmitted under this paragraph.
									(d)State-level
				activitiesA State that receives a grant under this section may
				reserve up to 5 percent of the grant funds for State-level activities, which
				may include—
									(1)hiring staff to
				administer the program carried out under this part in the State;
									(2)providing
				technical assistance, including technical assistance concerning the
				professional development and training of personnel, to eligible entities that
				receive subgrants under section 162A;
									(3)conducting
				outreach and dissemination of program-related information to ensure the
				broadest possible involvement of eligible entities and local eligible youth in
				the program carried out under this part; and
									(4)(A)conducting an evaluation
				of the projects carried out by eligible entities under this part;
										(B)using the results of the evaluation to
				collect and compile information on best practices and models for such projects;
				and
										(C)disseminating widely the results of
				the evaluation.
										162A.Subgrants to
				eligible entities
								(a)Subgrants
									(1)In
				generalA State that receives a grant under section 162 shall use
				the grant funds to award subgrants on a competitive basis to eligible entities
				to pay for the Federal share of the cost of carrying out community service
				projects.
									(2)Periods of
				subgrantsThe State shall award the subgrants for periods of 3
				years.
									(3)Amounts of
				subgrantsThe State shall award such a subgrant to an eligible
				entity for a project in a sum equal to—
										(A)the amount
				obtained by multiplying $500 and the number of youth who will participate in
				the project (to be used for project expenses); and
										(B)unless the Chief
				Executive Officer decides to deposit funds for educational awards in the
				National Service Trust, as described in section 162(a)(2)(B), an additional
				amount equal to the amount described in subparagraph (A) (to be used for
				educational awards).
										(b)ApplicationsTo
				be eligible to receive a subgrant under this section for a project, an entity
				shall submit an application to the State Commission at such time, in such
				manner, and containing such information as the State Commission may require,
				including information that—
									(1)designates the
				community in which the entity will carry out the project, which community may
				be the service area of an elementary school or secondary school, a school
				district, a city, town, village, or other locality, a county, the area in which
				a public housing project is located, a neighborhood, or another geographically
				or politically designated area;
									(2)describes the
				manner in which the entity will—
										(A)engage a
				substantial portion of the youth in the designated community;
										(B)engage a variety
				of entities and individuals, such as youth organizations, elementary schools or
				secondary schools, elected officials, organizations offering summer camps,
				civic groups, nonprofit organizations, and other entities within the designated
				community to offer a variety of summer service opportunities as part of the
				project;
										(C)ensure that the
				youth participating in the project engage in service-learning;
										(D)engage as
				volunteers in the project business, civic, or community organizations or
				individuals, which may include older individuals, volunteers in the National
				Senior Volunteer Corps established under title II of the Domestic Volunteer
				Service Act of 1973 (42 U.S.C. 5000 et seq.), participants in the school-based
				and community-based service-learning programs carried out under parts I and II
				of subtitle B, participants in the AmeriCorps program carried out under
				subtitle C, or students enrolled in secondary schools or institutions of higher
				education;
										(E)ensure that youth
				participating in the project provide at least 100 hours of community service
				for the project;
										(F)recruit eligible
				youth to participate in the project;
										(G)recruit service
				sponsors for community service activities carried out through the project, if
				the eligible entity intends to enter into an arrangement with such sponsors to
				provide project placements for the youth;
										(H)promote leadership
				development and build an ethic of civic responsibility among the youth;
										(I)provide
				team-oriented, adult-supervised experiences through the project;
										(J)conduct opening
				and closing ceremonies honoring participants in the project;
										(K)involve youth who
				are participating in the project in the design and planning of the project;
				and
										(L)provide training,
				which may include life skills, financial education, and employment training, in
				addition to training concerning the specific community service to be provided
				through the project, for the youth; and
										(3)(A)specifies project
				outcome objectives relating to youth development or education achievement,
				community strengthening, and community improvement;
										(B)describes how the eligible entity will
				establish annual benchmarks for the objectives, and annually conduct an
				evaluation to measure progress toward the benchmarks; and
										(C)provides an assurance that the
				eligible entity will annually make the results of such evaluation available to
				the State.
										(c)Continued
				eligibilityTo be eligible to receive funds under this section
				for a second or subsequent year of a subgrant period, an entity shall
				demonstrate that the entity has met the annual benchmarks for the objectives
				described in subsection (b)(3).
								(d)Selection of
				subgrant recipientsIn awarding subgrants under this section, the
				State shall ensure that projects are funded in a variety of geographic areas,
				including urban and rural areas.
								162B.Summer of
				service projects
								(a)Use of
				funds
									(1)In
				generalAn eligible entity that receives a subgrant under section
				162A shall use the subgrant funds to carry out a community service
				project.
									(2)Specific
				usesThe eligible entity may use the subgrant funds to pay
				for—
										(A)hiring staff to
				administer the project;
										(B)developing or
				acquiring service-learning curricula for the project, to be integrated into
				academic programs, including making modifications for students who are
				individuals with disabilities and students with limited English
				proficiency;
										(C)forming local
				partnerships to develop and offer a variety of service-learning programs for
				local youth participating in the project;
										(D)establishing
				benchmarks, conducting evaluations, and making evaluation results available, as
				described in subparagraphs (B) and (C) of section 162A(b)(3);
										(E)conducting
				outreach and dissemination of program-related information to ensure the
				broadest possible involvement of local eligible youth and community partners in
				the project;
										(F)conducting
				ceremonies as described in section 162A(b)(2)(J);
										(G)carrying out basic
				implementation of the community service project; and
										(H)carrying out
				planning activities, during an initial 6 to 9 months of the subgrant
				period.
										(3)Non-Federal
				shareAn eligible entity that receives a subgrant under section
				162A shall provide the non-Federal share of the costs described in section
				162A(a)(1) from private or public sources other than the subgrant funds. The
				sources may include fees charged to the parents of the youth participating in
				the community service project involved and determined on a sliding scale based
				on income.
									(b)Service
				projects
									(1)Eligible service
				categoriesThe eligible entity may use the subgrant funds to
				carry out a community service project to meet unmet human, educational,
				environmental, or public safety needs.
									(2)Ineligible
				service categoriesThe eligible entity may not use the subgrant
				funds to carry out a service project in which participants perform service
				described in section 132(a).
									(c)Period of service
				projectsThe eligible entity—
									(1)shall carry out
				the community service project funded under section 162A during a period, the
				majority of which occurs in the months of June, July, and August; and
									(2)may carry out the
				project in conjunction with a related after school or in-school
				service-learning project operated during the remaining months of the
				year.
									(d)Educational
				award
									(1)EligibilityEach
				eligible youth who provides at least 100 hours of community service for a
				project carried out under this part shall be eligible to receive an educational
				award of not more than $500. An eligible youth may participate in more than 1
				such project but shall not receive in excess of $1,000 in total for such
				participation.
									(2)Disbursements by
				eligible entityIf the Chief Executive Officer decides under
				section 162(a)(2)(A) to include educational award funds in subgrants under this
				part, the eligible entity carrying out the project shall—
										(A)disburse an
				educational award described in paragraph (1) in accordance with regulations
				issued by the Chief Executive Officer, which—
											(i)may permit
				disbursal of the award to the parents of the youth that have established a
				qualified tuition program account under section 529 of the Internal Revenue
				Code of 1986, for deposit into the account; but
											(ii)shall not
				otherwise permit disbursal of the award to the parents; or
											(B)enter into a
				contract with a private sector organization to hold the educational award funds
				and disburse the educational award as described in subparagraph (A).
										(3)Disbursements by
				Chief Executive OfficerIf the Chief Executive Officer decides
				under section 162(a)(2)(B) to reserve educational award funds, the Chief
				Executive Officer shall disburse the educational award as described in
				paragraph (2)(A).
									162C.Supplemental
				grants
								(a)In
				generalThe Chief Executive Officer may award a supplemental
				grant to an eligible entity that demonstrates the matters described in
				subsection (b), to assist the entity in carrying out a community service
				project in accordance with the requirements of this part, as determined
				appropriate by the Chief Executive Officer.
								(b)ApplicationTo
				be eligible to receive a supplemental grant under subsection (a), an entity
				shall submit an application to the Chief Executive Officer, at such time, in
				such manner, and containing such information as the Chief Executive Officer may
				require, including information demonstrating—
									(1)that the entity
				received a subgrant under section 162A for a community service project;
				and
									(2)that the entity
				would be unable to carry out the project without substantial hardship unless
				the entity received a supplemental grant under subsection (a).
									(c)Amount of
				grantThe Chief Executive Officer shall award such a grant to an
				eligible entity for the project in the amount obtained by multiplying $250 and
				the number of youth who will participate in the project (to be used for project
				expenses).
								162D.Indian tribes
				and territoriesFrom the funds
				made available to carry out this part under section 165(b)(2)(A) for any fiscal
				year, the Chief Executive Officer shall reserve an amount of not more than 3
				percent for payments to Indian tribes, the United States Virgin Islands, Guam,
				American Samoa, and the Commonwealth of the Northern Mariana Islands, to be
				used in accordance with the requirements of this part, as determined
				appropriate by the Chief Executive Officer.
							IISummer of service
				national direct grant program
							163.National direct
				grants
								(a)Grants
									(1)In
				generalThe Chief Executive Officer shall award grants on a
				competitive basis to public or private organizations (referred to individually
				in this part as an organization)—
										(A)to carry out
				quality assurance activities under subsection (d); and
										(B)to pay for the
				Federal share of the cost of carrying out a community service program—
											(i)in
				a State where the State Commission does not apply for funding under part I;
				or
											(ii)in
				multiple States.
											(2)Funds for
				educational awardsThe Chief Executive Officer shall decide
				whether funds appropriated to carry out this part and available for educational
				awards (referred to in this part as educational award funds)
				shall be—
										(A)included in the
				funds for such grants to organizations and any subgrants to local providers;
				or
										(B)reserved by the
				Chief Executive Officer, deposited in the National Service Trust for
				educational awards, and disbursed according to paragraphs (1) and (3) of
				section 163B(d).
										(3)Periods of
				grantsThe Chief Executive Officer shall award the grants for
				periods of 3 years.
									(4)Amounts of
				grantsThe Chief Executive Officer shall award such a grant to an
				organization for a program in a sum equal to—
										(A)the amount
				obtained by multiplying $500 and the number of youth who will participate in
				the program (to be used for program expenses);
										(B)unless the Chief
				Executive Officer decides to deposit funds for educational awards in the
				National Service Trust, as described in paragraph (2)(B), an additional amount
				equal to the amount described in subparagraph (A) (to be used for educational
				awards); and
										(C)an amount
				sufficient to provide for the reservation for quality assurance activities
				described in subsection (d).
										(b)National direct
				applicationsTo be eligible to receive a grant under this section
				for a community service program, an organization shall submit an application to
				the Chief Executive Officer at such time, in such manner, and containing such
				information as the Chief Executive Officer may require, including information
				that—
									(1)describes how the
				organization will use funds received under this part, including funds reserved
				for quality assurance activities under subsection (d);
									(2)(A)describes the procedures
				and criteria the organization will use for reviewing applications and awarding
				subgrants on a competitive basis under section 163A to local providers for
				projects, including how the organization will give priority to a provider that,
				with respect to each project described in the application—
											(i)offers a quality plan for or has an
				established track record of carrying out the activities described in the
				provider's application;
											(ii)has a leadership position in the
				community from which the youth participating in the project will be
				drawn;
											(iii)proposes a project that focuses
				on service by the participants during the transition year before high
				school;
											(iv)plans to ensure that at least 50
				percent of the participants are low-income eligible youth;
											(v)proposes a project that encourages
				or enables youth to continue participating in community service throughout the
				school year;
											(vi)plans to involve the participants
				in the design and operation of the project, including involving the
				participants in conducting a needs-based assessment of community needs;
											(vii)proposes a project that involves
				youth of different ages, races, sexes, ethnic groups, religions, disability
				categories, or economic backgrounds serving together; and
											(viii)proposes a project that provides
				high quality service-learning experiences; or
											(B)if the organization will carry out the
				community service program directly, demonstrates that the organization meets
				the requirements of clauses (i) through (viii) of subparagraph (A) with respect
				to each project described in the application;
										(3)describes the
				steps the organization will take, including the provision of ongoing technical
				assistance described in subsection (d)(2) and training, to ensure that projects
				funded under this part will implement effective strategies; and
									(4)describes how the
				organization will evaluate the projects funded under this part, which shall
				include, at a minimum—
										(A)a description of
				the objectives and benchmarks that will be used to evaluate the projects;
				and
										(B)a description of
				how the organization will disseminate widely the results of the evaluations, as
				described in subsection (d)(3)(C).
										(c)Applicant
				review
									(1)Selection
				criteriaThe Chief Executive Officer shall evaluate applications
				for grants under this section based on the quality, innovation, replicability,
				and sustainability of the programs proposed by the applicants.
									(2)Review
				panelsThe Chief Executive Officer shall employ the review panels
				established under section 165A in reviewing the applications.
									(3)Notification of
				applicantsIf the Chief Executive Officer rejects an application
				submitted under this section, the Chief Executive Officer shall promptly notify
				the applicant of the reasons for the rejection of the application.
									(4)Resubmission and
				reconsiderationThe Chief Executive Officer shall provide an
				applicant notified of rejection with a reasonable opportunity to revise and
				resubmit the application. At the request of the applicant, the Chief Executive
				Officer shall provide technical assistance to the applicant as part of the
				resubmission process. The Chief Executive Officer shall promptly reconsider an
				application resubmitted under this paragraph.
									(d)Quality assurance
				activitiesAn organization that receives a grant under this
				section may reserve up to 5 percent of the grant funds for quality assurance
				activities, which may include—
									(1)hiring staff to
				administer the program carried out under this part by the organization;
									(2)providing
				technical assistance, including technical assistance concerning the
				professional development and training of personnel, to local providers that
				receive subgrants under section 163A; and
									(3)(A)conducting an evaluation
				of the projects carried out by local providers of the organization under this
				part;
										(B)using the results of the evaluation to
				collect and compile information on best practices and models for such projects;
				and
										(C)disseminating widely the results of
				the evaluation.
										163A.Subgrants to
				local providers
								(a)Subgrants
									(1)In
				generalAn organization that receives a grant under section 163
				may use the grant funds to award subgrants on a competitive basis to local
				providers to pay for the Federal share of the cost of carrying out community
				service projects.
									(2)Periods of
				subgrantsThe organization shall award the subgrants for periods
				of 3 years.
									(3)Amounts of
				subgrantsThe organization shall award such a subgrant to a local
				provider for a project in a sum equal to—
										(A)the amount
				obtained by multiplying $500 and the number of youth who will participate in
				the project (to be used for project expenses); and
										(B)unless the Chief
				Executive Officer decides to deposit funds for educational awards in the
				National Service Trust, as described in section 163(a)(2)(B), an additional
				amount equal to the amount described in subparagraph (A) (to be used for
				educational awards).
										(b)Local provider
				applicationTo be eligible to receive a subgrant under this
				section, a local provider shall submit an application to the organization at
				such time, in such manner, and containing such information as the organization
				may require, including information that—
									(1)designates the
				communities in which the local provider will carry out projects under the
				subgrant, each of which communities may be the service area of an elementary
				school or secondary school, a school district, a city, town, village, or other
				locality, a county, the area in which a public housing project is located, a
				neighborhood, or another geographically or politically designated area;
									(2)for each project
				described in such application, describes the manner in which the local provider
				will—
										(A)engage a
				substantial portion of the youth in the designated community involved;
										(B)engage a variety
				of entities and individuals, such as youth organizations, elementary schools or
				secondary schools, elected officials, organizations offering summer camps,
				civic groups, nonprofit organizations, and other entities within the designated
				community to offer a variety of summer service opportunities as part of the
				project;
										(C)ensure that the
				youth participating in the project engage in service-learning;
										(D)engage as
				volunteers in the project business, civic, or community organizations or
				individuals, which may include older individuals, volunteers in the National
				Senior Volunteer Corps established under title II of the Domestic Volunteer
				Service Act of 1973 (42 U.S.C. 5000 et seq.), participants in the school-based
				and community-based service-learning programs carried out under parts I and II
				of subtitle B, participants in the AmeriCorps program carried out under
				subtitle C, or students enrolled in secondary schools or institutions of higher
				education;
										(E)ensure that youth
				participating in the project provide at least 100 hours of community service
				for the project;
										(F)recruit eligible
				youth to participate in the project;
										(G)recruit service
				sponsors for community service activities carried out through the project, if
				the local provider intends to enter into an arrangement with such sponsors to
				provide project placements for the youth;
										(H)promote leadership
				development and build an ethic of civic responsibility among the youth;
										(I)provide
				team-oriented, adult-supervised experiences through the project;
										(J)conduct opening
				and closing ceremonies honoring participants in the project;
										(K)involve youth who
				are participating in the project in the design and planning of the project;
				and
										(L)provide training,
				which may include life skills, financial education, and employment training, in
				addition to training concerning the specific community service to be provided
				through the project, for the youth; and
										(3)(A)specifies project outcome
				objectives relating to youth development or education achievement, community
				strengthening, and community improvement;
										(B)describes how the local provider will
				establish annual benchmarks for the objectives, and annually conduct an
				evaluation to measure progress toward the benchmarks; and
										(C)provides an assurance that the local
				provider will annually make the results of such evaluation available to the
				organization.
										(c)Continued
				eligibilityTo be eligible to receive funds under this section
				for a second or subsequent year of a subgrant period, a local provider shall
				demonstrate that all the projects for which the subgrant was awarded met the
				annual benchmarks for the objectives described in subsection (b)(3).
								(d)Selection of
				subgrant recipientsIn awarding subgrants under this section, the
				organization shall ensure that projects are funded in a variety of geographic
				areas, including urban and rural areas.
								163B.Summer of
				service projects
								(a)Use of
				funds
									(1)In
				generalA local provider that receives a subgrant under section
				163A shall use the subgrant funds to carry out a community service
				project.
									(2)Specific
				usesThe local provider may use the subgrant funds, to pay
				for—
										(A)hiring staff to
				administer the project;
										(B)developing or
				acquiring service-learning curricula for the project, to be integrated into
				academic programs, including making modifications for students who are
				individuals with disabilities and students with limited English
				proficiency;
										(C)forming local
				partnerships to develop and offer a variety of service-learning programs for
				local youth participating in the project;
										(D)establishing
				benchmarks, conducting evaluations, and making evaluation results available, as
				described in subparagraphs (B) and (C) of section 163A(b)(3);
										(E)conducting
				outreach and dissemination of program-related information to ensure the
				broadest possible involvement of local eligible youth and community partners in
				the project;
										(F)conducting
				ceremonies as described in section 163A(b)(2)(J);
										(G)carrying out basic
				implementation of the community service project; and
										(H)carrying out
				planning activities, during an initial 6 to 9 months of the grant
				period.
										(3)Non-federal
				shareA local provider that receives a subgrant under section
				163A shall provide the non-Federal share of the cost described in section
				163A(a)(1) from private or public sources other than the subgrant funds. The
				sources may include fees charged to the parents of the youth participating in
				the community service project involved and determined on a sliding scale based
				on income.
									(b)Service
				projects
									(1)Eligible service
				categoriesThe local provider may use the subgrant funds to carry
				out a community service project to meet unmet human, educational,
				environmental, or public safety needs.
									(2)Ineligible
				service categoriesThe local provider may not use the subgrant
				funds to carry out a service project in which participants perform service
				described in section 132(a).
									(c)Period of
				service projectsThe local provider—
									(1)shall carry out
				the community service project funded under section 163A during a period, the
				majority of which occurs in the months of June, July, and August; and
									(2)may carry out the
				project in conjunction with a related after school or in-school
				service-learning project operated during the remaining months of the
				year.
									(d)Educational
				award
									(1)EligibilityEach
				eligible youth who provides at least 100 hours of community service for a
				project carried out under this part shall be eligible to receive an educational
				award of not more than $500. An eligible youth may participate in more than 1
				such project but shall not receive in excess of $1,000 in total for such
				participation.
									(2)Disbursements by
				local providerIf the Chief Executive Officer decides under
				section 163(a)(2)(A) to include educational award funds in subgrants under this
				part, the local provider carrying out the project shall—
										(A)disburse an
				educational award described in paragraph (1) in accordance with regulations
				issued by the Chief Executive Officer, which—
											(i)may permit
				disbursal of the award to the parents of the youth that have established a
				qualified tuition program account under section 529 of the Internal Revenue
				Code of 1986, for deposit into the account; but
											(ii)shall not
				otherwise permit disbursal of the award to the parents; or
											(B)enter into a
				contract with a private sector organization to hold the educational award funds
				and disburse the educational award as described in subparagraph (A).
										(3)Disbursements by
				chief executive officerIf the Chief Executive Officer decides
				under section 163(a)(2)(B) to reserve educational award funds, the Chief
				Executive Officer shall disburse the educational award as described in
				paragraph (2)(A).
									(e)Application of
				sectionReferences in this section to local providers, with
				respect to the use of subgrant funds received under section 163A, apply equally
				to organizations that carry out community service projects directly, with
				respect to the use of grant funds received under section 163.
								163C.Supplemental
				grants
								(a)In
				generalThe Chief Executive Officer may award a supplemental
				grant to a local provider that demonstrates the matters described in subsection
				(b), to assist the provider in carrying out a community service project in
				accordance with the requirements of this part, as determined appropriate by the
				Chief Executive Officer.
								(b)ApplicationTo
				be eligible to receive a supplemental grant under subsection (a), a provider
				shall submit an application to the Chief Executive Officer, at such time, in
				such manner, and containing such information as the Chief Executive Officer may
				require, including information demonstrating—
									(1)that the provider
				received a subgrant under section 163A for a community service project;
				and
									(2)that the provider
				would be unable to carry out the project without substantial hardship unless
				the provider received a supplemental grant under subsection (a).
									(c)Amount of
				grantThe Chief Executive Officer shall award such a grant to a
				local provider for the project in the amount obtained by multiplying $250 and
				the number of youth who will participate in the project (to be used for project
				expenses).
								IIISummer of
				Service National Activities
							164.National
				activities
								(a)National quality
				and outreach activitiesThe Chief Executive Officer may use funds
				reserved under section 165(b)(1), either directly or through grants and
				contracts, to—
									(1)provide technical
				assistance and training to recipients of grants and subgrants under parts I and
				II;
									(2)conduct outreach
				and dissemination of program-related information to ensure the broadest
				possible involvement of States, eligible entities, organizations, local
				providers, and eligible youth in programs carried out under parts I and II;
				and
									(3)to carry out other
				activities designed to improve the quality of programs carried out under parts
				I and II.
									(b)National
				evaluation
									(1)ReservationFor
				each fiscal year, the Chief Executive Officer shall reserve not more than the
				greater of $500,000, or 1 percent, of the funds described in subsection (a) for
				the purposes described in paragraph (2).
									(2)EvaluationThe
				Chief Executive Officer shall use the reserved funds—
										(A)to arrange for an
				independent evaluation of the programs carried out under parts I and II, to be
				conducted in the second and third years in which the programs are
				implemented;
										(B)using the results
				of the evaluation, to collect and compile information on models and best
				practices for such programs; and
										(C)to disseminate
				widely the results of the evaluation.
										(3)ReportThe
				Chief Executive Officer shall annually submit to the Committee on Health,
				Education, Labor, and Pensions of the Senate and the Committee on Education and
				the Workforce of the House of Representatives, a report concerning the results
				of the evaluations conducted under paragraph (2). Such reports shall also
				contain information on models of best practices and any other findings or
				recommendations developed by the Chief Executive Officer based on such
				evaluations. Such reports shall be made available to the general public.
									IVGeneral
				provisions
							165.Authorization
				of appropriations and availability
								(a)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this subtitle $100,000,000 for fiscal year 2010 and such sums as may be
				necessary for each subsequent fiscal year.
								(b)AvailabilityOf
				the funds appropriated under subsection (a) for a fiscal year, the Chief
				Executive Officer—
									(1)shall reserve not
				more than 4 percent to carry out activities under part III (relating to
				national activities); and
									(2)from the remainder
				of such funds, shall make available—
										(A)a portion equal to
				662/3 percent of such funds for programs carried out under
				part I (relating to the State grant program), including programs carried out
				under section 162D; and
										(B)a portion equal to
				331/3 percent of such funds for programs carried out under
				part II (relating to the national direct grant program).
										(c)ReallocationIf
				the Chief Executive Officer determines that funds from the portion described in
				subsection (b)(2)(A) will not be needed to carry out programs under part I for
				a fiscal year, the Chief Executive Officer shall make the funds available for
				programs under part II for that fiscal year.
								165A.Review
				panelsThe Chief Executive
				Officer shall establish panels of experts for the purpose of reviewing
				applications submitted under sections 162, 162C, 162D, and 163.
							165B.ConstructionAn individual participating in service in a
				program described in this subtitle shall not be considered to be an employee
				engaged in employment for purposes of the Fair Labor Standards Act of 1938 (29
				U.S.C. 201 et
				seq.).
							.
			4.Conforming
			 amendments
			(a)Redesignation of
			 subtitles
				(1)Section 118(a) of
			 the National and Community Service Act of 1990 (42 U.S.C. 12551(a)) is amended
			 by striking subtitle H and inserting subtitle
			 I.
				(2)Section 122(a)(2)
			 of such Act (42 U.S.C. 12572(a)(2)) is amended by striking subtitle
			 I and inserting subtitle J.
				(3)Section 193A(f)(1)
			 of such Act (42 U.S.C. 12651d(f)(1)) is amended by striking subtitles C
			 and I and inserting subtitles C and J.
				(4)Section 501(a)(2)
			 of such Act (42 U.S.C. 12681(a)(2)) is amended—
					(A)in the paragraph
			 heading, by striking Subtitles c, d, and h and inserting
			 Subtitles c, d, and
			 i;
					(B)in subparagraph
			 (A), by striking subtitles C and H and inserting
			 subtitles C and I; and
					(C)in subparagraph
			 (B), by striking subtitle H and inserting subtitle
			 I.
					(b)Redesignation of
			 sections
				(1)Section 155(d)(3)
			 of such Act (42 U.S.C. 12615(d)(3)) is amended by striking section
			 162(a)(3) and inserting section 159C(a)(3).
				(2)Section 156(d) of
			 such Act (42 U.S.C. 12616(d)) is amended by striking section
			 162(a)(3) and inserting section 159C(a)(3).
				(3)Section 159(c) of
			 such Act (42 U.S.C. 12619(c)) is amended—
					(A)in paragraph
			 (2)(C)(i), by striking section 162(a)(2) and inserting
			 section 159C(a)(2); and
					(B)in paragraph (3),
			 by striking section 162(a)(2)(A) and inserting section
			 159C(a)(2)(A).
					(4)Section
			 159B(b)(1)(B) of such Act (as redesignated by section 3(2)) is amended by
			 striking section 162(a)(3) and inserting section
			 159C(a)(3).
				(c)Relationship to
			 National Service Educational Award Provisions
				(1)National Service
			 TrustSection 145 of the National and Community Service Act of
			 1990 (42 U.S.C. 12601) is amended—
					(A)in subsection
			 (a)—
						(i)in paragraph (2),
			 by striking and at the end;
						(ii)in paragraph (3),
			 by striking the period and inserting , other than interest or proceeds
			 described in paragraph (4)(B); and; and
						(iii)by adding at the
			 end the following:
							
								(4)(A)any amounts deposited in
				the Trust under subtitle F; and
									(B)the interest on, and proceeds from the
				sale or redemption of, any obligations held by the Trust for a program carried
				out under subtitle F.
									;
				and
						(B)in subsection (c),
			 by inserting (other than any amounts deposited in the Trust under
			 subtitle F) after Amounts in the Trust.
					(2)Availability of
			 amounts in National Service TrustSection 148(a) of the National
			 and Community Service Act of 1990 (42 U.S.C. 12604(a)) is amended by inserting
			 (other than any amounts deposited in the Trust under subtitle F)
			 after Amounts in the Trust.
				
